Citation Nr: 9926651	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.   98-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for hearing loss.

2.  Entitlement to service-connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel
INTRODUCTION

The appellant had active service from September 1955 to 
September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The record does not contain any medical evidence that 
indicates the appellant suffers from hearing loss or right 
shoulder disability or that the claimed disabilities are 
related to service.


CONCLUSION OF LAW

Claims for service-connection for a hearing loss disability 
and a right shoulder condition are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to the showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

The evidentiary assertions by the veteran are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Service medical records (SMR) could not be located. They are 
presumed to have been destroyed in a fire in 1973 at the 
NPRC.  A search for morning reports was negative.

There are no post service medical records in this case.  In 
August 1997 and April 1998, the RO requested medical evidence 
pertaining to the disabilities at issue.  In September 1997, 
the appellant provided the name and address of one private 
physician, but indicated that the physician's records did not 
go back to the treatment of his claimed conditions.  

The appellant appeared at a hearing at the RO in January 
1999.  He testified that his shoulder condition was treated 
at Walter Reed in 1955 and 1957; that his hearing loss was 
treated at a local hospital in Fort Dix; that he first 
noticed hearing loss after he fired a M-1 rifle in service; 
and that he currently has 75 percent to 80 percent hearing 
loss in his right ear.  He further testified that his right 
shoulder was injured during basic training in 1955; that the 
shoulder was operated on in 1972; that two of the three 
doctors who operated on him were dead; and that the other 
doctor did not have records that went back to the date of the 
operation.

In a letter in January 1999, the appellant's wife indicated 
that she met the appellant in 1956; that he told her how he 
injured his right shoulder in service; that he had been 
athletic in high school; that when the children were young, 
his arm would pop out of its socket on occasion; and that he 
currently had a right shoulder condition, which required her 
to assist him in dressing.  Her letter also indicated that 
she noticed that he had a hearing problem in the early part 
of their relationship; and that he currently experienced 
hearing loss problems.

In January 1999 Walter Reed Army Medical Center indicated 
that it did not have the appellant's medical records, but 
that all records prior to 1992 had been retired to either 
NPRC or ARPERCEN.  In October 1997, NPRC had informed the RO 
that none of the appellant's medical records were stored 
there.  In February 1999, ARPERCEN informed the RO that the 
appellant's records were not there.

In a case where service medical records are presumed 
destroyed, the Board has a heightened duty to explain its 
findings and conclusions of law.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  However, this heightened duty of review 
"does not lower the legal standard for proving a claim for 
service-connection."  Russo v. Brown, 9 Vet. App. 46,51 
(1996).  

The Board concludes that the appellant's claims for service 
connection for hearing loss and right shoulder disabilities 
are not well grounded.  As indicated, a search for his 
service medical records and a search collateral sources have 
been negative.  In addition, he has failed to submit medical 
evidence of current hearing loss or right shoulder 
disability.  To be sure, he has provided lay evidence, in the 
form of statements and testimony, as to the existence of 
these disabilities, but has not provided any medical 
evidence.  Accordingly, one of the Caluza elements necessary 
to well ground his claims is not present.  

Finally, there is no medical evidence that provides a nexus, 
or link, between the claimed disabilities and the appellant's 
service.  There is lay evidence in the form of testimony and 
statements from the appellant and his wife.  However, such 
lay evidence is does not provide the necessary link to 
service pursuant to the continuity of symptomatology 
provision of § 3.303(b).  Because it would not necessarily 
follow that there is a relationship between any present 
disability and the continuity of symptomatology demonstrated, 
medical evidence is still required in this case to 
demonstrate a relationship between current disability and 
service because such a relationship is one as to which a lay 
person's observation is not competent.  See Falzone v. Brown, 
8 Vet. App. 398 (1995).  The necessary elements to well 
ground the claim are not present, and they must be denied.

Moreover, in view of the appellant's response to the RO's 
development actions taken, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied 
because the RO tried twice to obtain medical evidence from 
the appellant concerning his claimed disabilities.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).


ORDER

Entitlement to service-connection for a hearing loss 
disability and right shoulder condition is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

